Citation Nr: 0114131	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  99-25 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for degenerative disk 
changes of the lumbar spine, to include as secondary to 
service-connected residuals of right foot fractures.

4.  Entitlement to service connection for a right knee 
disorder, to include as secondary to service-connected 
residuals of right foot fractures.

5.  Entitlement to service connection for a left knee 
disorder, to include as secondary to service-connected 
residuals of right foot fractures.

6.  Entitlement to service connection for a right hip 
disorder, to include as secondary to service-connected 
residuals of right foot fractures.

7.  Entitlement to service connection for a right ankle 
disorder, to include as secondary to service-connected 
residuals of right foot fractures.
8.  Entitlement to an increased rating for residuals of 
fractures of the second, third, fourth, and fifth metatarsals 
of the right foot, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This appeal arises from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The issues of service connection for degenerative disk 
changes of the lumbar spine, a right hip disorder, a right 
ankle disorder, and a right knee disability; and the claim 
for a rating in excess of 20 percent for a right foot 
disability, will be addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  There is no medical evidence of hearing loss of either 
ear, as defined by the applicable VA regulation.

2.  There is no medical evidence of a nexus between the 
veteran's claimed tinnitus and any incident of active 
service.
3.  There is no medical evidence of a nexus between the 
veteran's claimed left knee disorder and any incident of 
active service, nor is there any medical evidence to show 
that the claimed disorder was caused or aggravated by a 
service-connected right foot disability.


CONCLUSIONS OF LAW

1.  Claimed bilateral hearing loss was not incurred in or 
aggravated by active service.  Veterans Claims Assistance of 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. §§ 3.303, 
3.385 (2000).

2.  Claimed bilateral tinnitus was not incurred in or 
aggravated by active service.  Veterans Claims Assistance of 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. §§ 3.303 
(2000).

3.  A claimed left knee disorder was not incurred in or 
aggravated by active service, nor is the claimed disability 
proximately due to or the result of a service-connected 
disability.  Veterans Claims Assistance of Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 1110 
(West Supp. 2000); 38 C.F.R. §§ 3.303, 3.310(a) (2000); Allen 
v. Brown, 7 Vet. App. 439, 448-50 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The new 
legislation essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to service connection for a 
bilateral hearing loss, tinnitus, and a left knee disorders, 
the latter to include as secondary to the veteran's service-
connected residuals of right foot fractures, have been 
adequately developed, and that no further development is 
required by the new legislation.  In that regard, the 
veteran's service medical records, including his September 
1969 discharge physical examination report, do not reveal a 
bilateral hearing loss, tinnitus, or a left knee disorder, 
and the veteran has not contended that any service medical 
records exist and have not been obtained; no evidence of any 
current hearing loss, tinnitus, or a left knee disorder has 
been submitted, and the veteran has been afforded VA 
examinations and X-rays which reveal no left knee disorder.  
The Board is cognizant of the RO's decision denying the 
service connection claims as not well grounded.  However, as 
the RO considered all of the relevant evidence of record and 
all of the applicable law and regulations, and as the Board 
will do the same, to proceed with appellate review is not 
prejudicial to the appellant.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. § 3.303(a) 
(2000).  In addition, certain chronic diseases, to include 
sensorineural hearing loss and arthritis, may be presumed to 
have been incurred during service if they become manifest to 
a compensable degree within an applicable period after 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for granting a claim based upon 
the chronicity and continuity of symptomatology provisions of 
38 C.F.R. § 3.303(b).  The Court has ruled that the 
chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be granted or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 493 (1997).  The rules concerning 
chronicity and continuity of symptomatology, however, still 
require "medical expertise" to relate the veteran's present 
disability to his or her post-service symptoms.  Savage, 10 
Vet. App. at 497-98.

In order for a claim for direct service connection to be 
granted, there must be competent evidence of current 
disability (established by medical diagnosis); of incurrence 
or aggravation of a disease or injury in service (established 
by lay or medical evidence); and of a nexus between the 
inservice injury or disease and the current disability 
(established by medical evidence).  See generally Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Lay or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310. Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).






I.  Bilateral Hearing Loss

Service connection for hearing loss is circumscribed by 
38 C.F.R. § 3.385 (2000), as follows:

For purposes of applying the laws 
administered by VA, impaired hearing 
will be considered to be a 
disability when the auditory 
thresholds in any of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 
hertz, is 40 decibels or greater; or 
when the auditory thresholds for at 
least three of the frequencies, 500, 
1,000, 2,000, 3,000, or 4,000 are 26 
decibels or greater; or when speech 
recognition scores using the 
Maryland CNC Test are less than 94 
percent.

The veteran's September 1969 discharge audiological 
examination report indicated that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
X
10
LEFT
5
5
5
X
5

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 7 decibels for the right ear and 5 decibels 
for the left ear.  These findings do not reveal a hearing 
disability for VA purposes, pursuant to § 3.385.  Audiometric 
testing measures threshold hearing levels [in decibels (dB)] 
over a range of frequencies [in Hertz (Hz)]; the threshold 
for normal hearing is from 0 to 20 dB, and higher threshold 
levels indicate some degree of hearing loss.  (Citation 
omitted); Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The veteran's service medical records (SMR's) contain no 
evidence of a bilateral hearing loss. 
The Board notes that his DD 214 contains a notation that he 
was trained as a light vehicle driver.  He has reported his 
post-service occupations to be as a janitor, painter, and 
carpenter.

There is no post-service medical evidence of hearing loss of 
either ear since the veteran's discharge from service in 
October 1969.  The veteran also did not report any hearing 
loss during his January 1970, December 1974, or January 1980 
VA examinations.  Under these circumstances, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for bilateral hearing loss.

II.  Tinnitus

Similarly, the veteran has submitted no medical evidence of a 
current diagnosis of bilateral tinnitus.  Neither his SMR's 
or his September 1969 discharge physical examination contain 
any complaints of or diagnosis of bilateral tinnitus.

The veteran also did not report any tinnitus during his 
January 1970, December 1974, or January 1980 VA examinations.

Accordingly, the preponderance of the evidence is against 
service connection for bilateral tinnitus.

III.  A Left Knee Disorder

The veteran's SMR's, including his September 1969 discharge 
physical examination report, contain no evidence of a left 
knee injury or disorder.  

The veteran also did not report any knee complaints during 
his January 1970, December 1974, or January 1980 VA 
examinations.

During a February 1999 VA examination, the examiner indicated 
that X-rays of the veteran's knees were not available for 
review.  While the impressions contained nothing specific to 
either knee, degenerative arthritis of multiple joints was 
noted.  The examiner did not indicate from what evidence this 
impression was derived.  There was no opinion in this report 
relating any knee disorder with the veteran's service-
connected residuals of fractures of the right foot, either by 
causation or aggravation.

During an April 1999 VA examination the examiner noted no 
erythema, swelling, ligamentous instability, or tenderness in 
either knee.  Some crepitus was noted in the knees, but there 
was full range of motion.  The diagnosis was degenerative 
joint disease of the right knee only; there was no diagnosis 
of a left knee disorder, although the examiner added that the 
veteran's arthritis "in the knees" was mainly due to 
degenerative changes, which were the result of wear and tear 
and part of the aging process.  The Board notes, however, 
that an April 1999 VA X-ray report of the knees was not 
discussed in the examination report, and that this X-ray 
report revealed normal bony structures of both knees, i.e., 
no abnormalities. 

Following a September 1999 VA examination, no diagnosis of a 
left knee disorder was recorded.

It is apparent that there is no objective evidence of a left 
knee disorder, to include arthritis.  (The right knee is 
addressed in the remand below.)  Even assuming a current 
disability, there is no medical evidence of record to suggest 
a causal link between a left knee disorder and any incident 
of service or a service-connected right foot disorder.  While 
the veteran indicated during his April 1999 examination that 
"[h]e had been followed by a physician for the past five 
years for gout, the veteran has not contended in any 
statement that these records would reveal a current left knee 
disorder. 

Accordingly, the preponderance of the evidence is against the 
claim of service connection for a claimed left knee disorder, 
including as secondary to a service-connected right foot 
disability.





IV.  Conclusion

The Board has considered whether there is a duty to assist 
the veteran with the development of his claims for service 
connection for hearing loss, tinnitus, and a left knee 
disorder, to include providing him with an examination, under 
the Veterans Claims Assistance of Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  However, a VA examination or 
medical opinion is not required where there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim, see Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2097 (2000) (to be codified as amended at 38 U.S.C. § 
5103A(a)(2)), or is not necessary to make a decision on the 
claim, see Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2098 
(2000) (to be codified as amended at 38 U.S.C. § 5103A(d)).  
Given the absence of medical evidence of a diagnosis of 
tinnitus or hearing loss as defined by 38 C.F.R. § 3.385,  
considering the fact that the overwhelming preponderance of 
the evidence is against a current diagnosis of a left knee 
disability, and given the number of years that have elapsed 
since service, it is the Board's judgment that there is no 
duty to provide an examination.  Also, as noted earlier in 
this decision, the veteran has not identified any additional 
evidence relevant to these three claims. 

In reaching these decisions the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990).


ORDER

Service connection for a bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.

Service connection for a left knee disorder is denied.

REMAND

The Board notes that, in the November 1999 decision that is 
the subject of this appeal, the RO also denied service 
connection for numbness of the right 3rd, 4th, and 5th right 
toes, and diminished sensation of the lateral aspect of the 
right foot, as secondary to the service-connected residuals 
of right foot fractures.  On his VA Form 9 appeal form the 
veteran indicated that "[a]ll the claimed conditions that I 
have listed are directly related [sic] to my service[-
]connected condition except ... [b]ilateral hearing loss & 
tinnitus."  He also indicated he was appealing all issues.

Appellate review of a decision by an agency of original 
jurisdiction (AOJ), usually the RO, is initiated by the 
claimant's filing a timely notice of disagreement (NOD) with 
the AOJ and is perfected by the claimant's filing a 
substantive appeal with the AOJ.  See 38 C.F.R. § 20.200; 
Fenderson v. West, 12 Vet. App. 119, 128 (1999); see also 
38 U.S.C.A. § 7105 (West 1991).  When an NOD is timely filed, 
the agency of original jurisdiction must reexamine the claim 
and determine if additional review or development is 
warranted.  If no preliminary action is required, or when it 
is completed, the agency of original jurisdiction must 
prepare a statement of the case (SOC) pursuant to 38 C.F.R. 
§ 19.29, unless the matter is resolved by granting the 
benefits sought on appeal or the NOD is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26.  
Here, the veteran has sufficiently asserted disagreement with 
the RO's November 1999 decision as to the issue of service 
connection for numbness of the right 3rd, 4th, and 5th right 
toes, and diminished sensation of the lateral aspect of the 
right foot, as secondary to the service-connected residuals 
of right foot fractures.  This issue, then, must be remanded 
to the RO for issuance of an SOC.  See Manlicon v. West, 12 
Vet. App. 238 (1999).  As this is a claim for service 
connection for additional disability of the right foot, 
appellate review of the claim for a rating in excess of 20 
percent for residuals of fractures of the right foot must be 
deferred.  

As to the veteran's claimed right knee disability, the Board 
notes that, during a February 1999 VA examination, the 
veteran reported pain and swelling in his right knee 
"subsequent to" soreness in his right foot.  The examiner 
indicated that X-rays of the veteran's knees were not 
available for review.  During an April 1999 VA examination 
the examiner noted some knee crepitus and a diagnosis of 
degenerative joint disease of the right knee was recorded.  
The examiner noted that the veteran's arthritis was mainly 
due to degenerative changes, which were the result of wear 
and tear and part of the aging process.  The Board notes, 
however, that an April 1999 VA X-ray report of the knees was 
not discussed in the examination report, and that this X-ray 
report revealed normal bony structures of both knees, i.e., 
no abnormalities.  However, during a September 1999 VA 
examination, the veteran reported pain in his right knee.  
While there were no objective findings as to either knee in 
this report, the examiner's assessment was that 'it is 
reasonable to say that the changes in the way the [veteran] 
walks on the foot have [sic] effected [sic] his ... knee, ... on 
the right."

In view of the record, it is the judgment of the Board that 
further development of the evidence is warranted, including 
providing the veteran with a more comprehensive VA 
examination.  VCAA, supra; 38 C.F.R. § 3.103 (2000); Green v. 
Derwinski, 1 Vet. App. 121 (1991). 

The Board further notes that, while the various VA 
examinations and rating decisions have addressed the issue of 
causation of the claimed low back, right hip and right ankle 
disorders, they have not specifically addressed whether any 
such disorders were aggravated by the veteran's service-
connected residuals of right foot fractures.  As noted above, 
secondary service connection also includes the issue of 
whether any non-service connected disorder was aggravated by 
any service-connected disorder.  Allen, supra.  Thus, the 
veteran's claims for service connection for lumbar spine, 
right hip and right ankle disorders, to include as secondary 
to his service-connected residuals of right foot fractures, 
must be remanded for a VA examination that includes an 
opinion on whether any of these disabilities were aggravated 
by a service-connected right foot disability.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, the RO should review 
this case to insure compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-99 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  Because the RO 
has not yet had the opportunity to consider whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (O.G.C. Prec. 
16-92).  

The Veterans Claims Assistance Act of 2000 provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Such assistance includes a medical 
examination or medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  The 
orthopedic examination and additional requested development 
noted below are in part to comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran to 
determine the names and addresses of all 
health care providers who have evaluated 
or treated him for right foot, right 
ankle, right knee, right hip, and low 
back disabilities since service.  All 
identified records not already on file 
should be obtained and associated with 
the claims folder.

2.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
notice and assistance to the claimant 
provisions of the recently enacted 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

3.  After completion of the above, and 
even if no records are ultimately 
obtained, the RO should provide the 
veteran VA orthopedic and neurological 
examinations to determine the nature and 
etiology of any right foot, right ankle, 
right knee, right hip, and low back 
disorders that may be present.  The 
claims folder must be made available to 
and reviewed by the examiners prior to 
the examination, and that review must be 
noted in the report.  The veteran is 
advised that failure to report for a 
scheduled VA examination may have adverse 
consequences, including the possible 
denial of his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).
The neurological examiner, after a review 
of the veteran's claims file, is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that any neurological right foot disorder 
that may be present is a residual of the 
veteran's service-connected fractures of 
the 2nd, 3rd, 4th, and 5th metatarsals of 
the right foot, or has been caused or 
chronically worsened by the residuals of 
the foot fractures.  The examiner should 
also determine the overall degree of 
disability due to the old foot fractures, 
including any neurological impairment, 
and, to the extent possible, distinguish 
between service and nonservice-connected 
foot disability (i.e., pes planus).  All 
indicated tests necessary to render the 
requested opinion should be performed.

The orthopedic examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not that any right 
ankle, right knee, right hip, or low back  
disabilities that may be present were 
caused or chronically worsened by the 
veteran's service-connected residuals of 
fractures of the 2nd, 3rd, 4th, and 5th 
metatarsals of the right foot.  All 
indicated tests necessary to render the 
requested opinions should be performed.

4.  After completion of the above the RO 
should review the examination report(s) 
to determine if it is sufficient to 
properly adjudicate the veteran's claims 
for service connection and for an 
increased rating.  If not, the report(s) 
should be returned as inadequate for 
adjudication or rating purposes.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

5.  The RO should then adjudicate the 
issues of service connection and the 
increased rating claim on the basis of 
all the evidence of record and all of the 
applicable law and  regulations.  In that 
regard, if a neurological disorder of the 
right foot is identified and found to be 
a part of, or caused or chronically 
worsened by the veteran's service-
connected right foot disability, the RO 
should consider a separate rating for 
that disability.  If any benefit sought 
is denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the applicable time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to fulfill the 
duty to assist and to obtain additional medical development, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
No action is required of the veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 



